Title: From George Washington to William Stephens Smith, 10 February 1783
From: Washington, George
To: Smith, William Stephens


                        
                            Sir
                            Head Quarters 10th Feby 1783
                        
                        You will proceed immediately with a Flag to Paulus Hook and from thence to New York to make the necessary
                            arrangements in your Department with the British Commissary of Prisoners at that place. 
                        One servant is permitted to attend you into New York, and the Officer and Party mentioned in the Margin to
                            escort you to the British Out Posts.
                        
                            Go: Washington
                        
                    